UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

PATRICIA WILLIAMS,                                            FIRST AMENDED
                                                              COMPLAINT

                                   PLAINTIFF,                 CASE NO: 19 CV 1353 (CM)(DCF)


                V.                                            JURY TRIAL DEMANDED



NEW YORK CITY DEPARTMENT OF
EDUCATION AND PAUL ROTONDO,
Individually, and in his official capacity as
Superintendent of Transfer Schools for the
New York City Department of Education,

                                    DEFENDANTS.
----------------------------------------------------------X


        Plaintiff, Patricia Williams, by her attorneys, Advocates for Justice, Chartered Attorneys,

alleges:

    1. This is a complaint alleging discrimination and retaliation committed against Plaintiff

        Patricia Williams based on her sex and gender in violation of 42 U.S.C. § 2000e et seq.

        (“Title VII of the Civil Rights Act of 1964”), as amended by the Civil Rights Act of

        1991, and 42 U.S.C. § 1983 in violation of the Equal Protection Clause of the Fourteenth

        Amendment of the United States Constitution, and in violation of pendent New York

        State Human Rights Law (NYSHRL) and New York City Human Rights Law

        (NYCHRL) claims and other New York State common law claims, by Defendants

        Superintendent Paul Rotondo (Rotondo), in his individual and official capacity, and the

        New York City Department of Education (the NYCDOE or DOE).



                                                       1
    2. On or about February 12, 2016, Superintendent Paul Rotondo, Plaintiff’s supervisor,

       forced himself on Plaintiff, and tried to forcibly embrace her, pushing his crotch into her

       pelvis and would not let go. Plaintiff rebuffed his advances; thereafter, and as best as

       possible, Plaintiff attempted to limit any reason or opportunity Defendant Rotondo would

       have to be alone or interact with Plaintiff.

    3. When Plaintiff made it clear to Defendant Rotondo she was rejecting him and/or when

       upon information and belief it became clear to Defendant Rotondo that Plaintiff was

       rejecting him, Defendant Rotondo began retaliating against Plaintiff Williams by every

       means possible for him to do so in the terms and conditions of Plaintiff’s employment.

    4. On or about October 1, 2018, as an example of Defendants’ retaliatory actions,

       Defendants Discontinued Plaintiff as Principal and/or Principal in Excess and refused

       and/or failed to return Plaintiff to her reversion rights to Educational Administrator.

       Instead, Plaintiff was assigned as an ATR Teacher1 to a school in Manhattan, New York,

       where she is currently employed by Defendant DOE.

    5. As a result of Plaintiff Williams rebuffing the sexual advances of Defendant

       Superintendent Paul Rotondo in February 2016, Defendants retaliated against Plaintiff

       Williams in the terms and conditions of her employment including in her evaluations and

       in her tenure and promotional opportunities.

    6. Defendants’ retaliatory actions included the following adverse employment actions:

               a) Initiating internal investigations against Plaintiff Williams and therein making

                  false allegations against her;



1
  ATR means Absent Teacher Reserve. These are a pool of tenured teachers and school staff
displaced by budget cuts, school closures, or discipline infractions, from which the DOE assigns
to available position postings or substitute openings or positions.
                                                2
              b) Threatening to close down the school that Plaintiff Williams managed –

                  Crotona Academy Transfer High School, and then closing down that school,

                  injuring her, its students, and the teachers Plaintiff supervised;

              c) Refusing to assist or provide Plaintiff Williams with adequate personnel to

                  allow her to do her job, thereby deliberately orchestrating attempts to sabotage

                  Plaintiff’s ability to succeed at her job;

              d) Failing to allow Plaintiff Williams to complete her fourth (i.e., last) year of

                  probation;

              e) Discontinuing Plaintiff Williams for no rationale reason and without rational

                  basis;

              f) Deliberately undervaluing Plaintiff Williams’ work performance to sabotage

                  and ruin any opportunity for tenure should she have been considered for such;

              g) Demoting Plaintiff Williams to Teacher rather than to her appropriate

                  reversion right as an Educational Administrator – i.e., two grade levels down,

                  rather than to her rightful reversion position;

              h) Failing to submit the required number of professional personnel reviews to

                  Plaintiff Williams’ personnel file for school year 2016-2017;2

              i) Failing to provide Plaintiff Williams with a comprehensive professional

                  improvement plan, including next steps, as required for developing evaluation

                  grades;




2
  The failure of Defendant Superintendent to submit the required number of PPRs to Plaintiff’s
personnel file rendered the 2016-2017 MOLP superintendent’s end of year “Developing” rating
invalid.
                                                3
           j) Failing to provide and backdating one of Plaintiff’s professional personnel

               reviews in an effort to support a false evaluation for discontinuance, which

               was never provided to Plaintiff before May 11, 2018.

7. These retaliatory actions were either known to Plaintiff Williams’ employer, Defendant

   NYCDOE, should have been known to Defendant DOE, her employer, or can be

   attributed to Defendant DOE, her employer. Despite Defendant DOE’s knowledge that

   Defendant Rotondo was engaging in retaliatory actions against Plaintiff Williams,

   Defendant DOE failed to remove Defendant Rotondo from directly supervising Plaintiff

   Williams, thereby causing Plaintiff Williams to suffer harm, and even greater and

   additional harm, both personally and professionally.

8. Defendants’ discriminatory and retaliatory actions, inactions, and decision making

   caused Plaintiff to suffer substantial, severe, emotional injuries and professional and

   financial losses, including to her career and her reputation for which she seeks damages

   from Defendants jointly and individually.

9. Defendants continue to discriminate and retaliate against Plaintiff based on her sex and gender.

10. Plaintiff seeks a jury trial, declaratory, and injunctive relief, along with damages in an

   amount to be determined at trial.

                                           PARTIES

11. Plaintiff Patricia Williams is a Permanent Resident of the United States, and resides in

   the City and State of New York and within the District of the Southern District of New

   York.

12. Defendant DOE (the Department or the DOE) is legally known as The Board of

   Education of the City of New York (the Board or the BOE). The BOE is a corporate body



                                             4
   created by and existing under the laws of the State of New York pursuant to Sections

   2551 and 2590 of the New York Education Law. Pursuant to various provisions of that

   law, including, inter alia, Sections 2554 and 2590-g, the BOE is charged with several

   responsibilities including administering and managing the educational affairs of the New

   York City School District and serving as the employer of all educators and principals

   hired to teach in and serve as administrators of the New York City School District.

13. In conjunction with amendments to the State Education Law enacted in 2002, most

   powers of the Board of Education but the power to ratify collective bargaining

   agreements as the statutory employer of personnel for the City School District of the City

   of New York, were diverted to the Chancellor, with the Board’s administrative operations

   assigned to a body denominated by the Mayor as the New York City Department of

   Education (the DOE). The Board also conducts business as the Panel for Education

   Policy (the PEP).

14. Defendant DOE’s central office is located at 52 Chambers Street, New York, New York

   10007. For the purposes of this First Amended Complaint, the Board of Education, the

   Department of Education, the PEP, and the Chancellor, are collectively referred to as

   Defendant DOE.

15. Defendant Paul Rotondo is a Superintendent of Transfer Schools and works for the New

   York City Department of Education. He is being sued in his personal and professional

   capacity.

                                JURISDICTION AND VENUE

16. Jurisdiction is proper and pursuant to 28 U.S.C. § 1331 et seq. and the principles of

   supplemental jurisdiction under 28 U.S.C. § 1367.


                                            5
17. On February 16, 2018, Plaintiff Williams filed a charge with the Equal Employment

   Opportunity Commission (EEOC) on the basis of sex and retaliation against Defendant

   DOE and named Defendant Rotondo as the alleged harasser and as also responsible in

   part (along with the DOE) for retaliating against Plaintiff Williams concerning inter alia

   the terms and conditions of her employment. See Exh. P-1.

18. Upon information and belief, Defendant DOE thereafter received notice of Plaintiff

   Williams’ charge of discrimination against Defendant DOE and Defendant

   Superintendent Rotondo, by receiving a copy of Plaintiff’s Notice of Charge filed with

   the EEOC.

19. In or about September 2018, Plaintiff Williams filed a second charge with the EEOC on

   the basis of retaliation against Defendant DOE and Defendant Rotondo for retaliating

   against Plaintiff Williams by notifying Plaintiff of her Discontinuance as a Principal,

   which involved demoting her in her position as Principal [and thereafter effectively

   demoting Plaintiff to the position of Teacher instead of to Educational Administrator (her

   reversion right pursuant to the Collective Bargaining Agreement)]. See Exh. P-2.

20. Upon information and belief, both EEOC charges were sent to Defendant DOE and their

   contents were made known to Defendant Rotondo.

21. On December 13, 2018, Plaintiff Williams received Right to Sue Notices for both EEOC

   charges permitting her to proceed with this action. See Exh. P-3 and Exh. P-4.

22. Venue is proper in the United States District Court for the Southern District of New York

   since, inter alia, Plaintiff resides in this District and the claims against Defendants arose

   in this District.




                                            6
      23. Plaintiff also served the City Comptroller with Notices of Claim under Section 52 of the

          New York General Obligations Law concerning the allegations of this action.

                      FACTUAL ALLEGATIONS IN SUPPORT OF CLAIMS

      24. Since 2003, Plaintiff Patricia Williams worked for the New York City Department of

          Education, first as a Teacher, including as a Special Education Teacher, until

          approximately August 27, 2013. She then became an Educational Administrator until

          approximately August 31, 2015, whereupon she became a Principal.

      25. On August 31, 2015, Superintendent Lashawn Robinson hired Plaintiff Williams as

          Interim Acting Principal of Crotona Academy High School (12X321), a Transfer High

          School.3

                     i.    Transfer High Schools are considered second chance alternative schools

                           typically geared towards over-aged, under credited students who are

                           significantly off-track for graduation and who experience social,

                           emotional, and behavioral challenges. Transfer high schools provide

                           personalized student educational plans, non-traditional learning

                           environments, smaller class sizes, and community-based partnerships

                           that provide counseling and work internship experience that allow

                           students to receive the necessary academic and social emotional support

                           needed to obtain work experience as well as earn the required credit

                           amounts to graduate with a traditional high school diploma.

      26. In June 2016, through the “C-30 process,” which is the Chancellor’s Regulation

          governing the selection, assignment, and appointment of principals and assistant



3
    Plaintiff Williams probationary period for principal was until August 31, 2019.
                                                 7
         principals, Superintendent Rotondo assigned Plaintiff Williams as the “Principal

         Assigned” of Crotona Academy High School.

                     ii.   The C-30 process requires that the open position should be filled within

                           three months of the date of the posting.4 Here, however, and upon

                           information and belief, the position posting was made in August 2015;

                           technically, according to the regulation, Plaintiff should have been

                           assigned the principal position prior to June 2016.

      27. Upon information and belief, Superintendent Rotondo failed to assign Plaintiff Williams

         as Principal to Crotona Academy until June 2016 in retaliation to her rebuffing his sexual

         advances.

Sexual Harassment by Defendant Superintendent Paul Rotondo

      28. On or about February 12, 2016 Superintendent Paul Rotondo, Plaintiff’s supervisor,

         forced himself on Plaintiff Williams. Plaintiff rebuffed his advances and thereafter as best

         as possible attempted to limit any reason or opportunity Defendant Rotondo would have

         to interact or be alone with Plaintiff.

      29. When it became clear to Defendant Rotondo that Plaintiff was rejecting him, Defendant

         Rotondo began retaliating against Plaintiff Williams by every means possible for him to

         do so in the terms and conditions of her employment.

Retaliation By Issuing Intentionally Low Performance Reviews

      30. In retaliation for rebuffing sexual advances Defendant Rotondo engaged in a series of

         negative performance reviews of Plaintiff Williams. In each instance, he purposely

         graded Plaintiff Williams’ performance using low and/or developing standards to lessen



4
    https://www.schools.nyc.gov/docs/default-source/default-document-library/c-30-english.
                                                   8
       and/or reduce Plaintiff’s opportunities for advancement at Defendant DOE, including her

       opportunities for tenure, and purposefully ignored school data that indicated

       improvements had been made in areas rated poorly.

    31. In so doing, Defendant Rotondo’s deliberate objective was to retaliate against Plaintiff

       Williams, to discriminate against her, and to ensure that when the time came for her

       future performance reviews for tenure, or for consideration for a permanent position,

       since she was probationary in her title as Principal, Plaintiff would not succeed in the

       position determination.

    32. Defendant Rotondo’s retaliatory machinations in continually grading Plaintiff Williams’

       performance reviews using low standards were successful as they eventually led to

       Plaintiff Williams’ Discontinuance as a Principal, which is explained infra. But first

       Defendant Rotondo ensured that he destroyed Principal Williams’ reputation as an

       effective Principal in the school where she worked.

    33. During the 2016-17 school year, Defendant Rotondo violated N.Y. Educ. Law 3012-C

       and 3012-D and the corresponding APPR regulations by not providing Plaintiff Williams

       with the minimum two required Principal Performance Observation (PPO) written reports

       for that school year. Nonetheless, Defendant Rotondo subsequently provided Plaintiff

       Williams his end of year rating MOLP (Measures of Leadership Practice) based on only

       one Principal Performance Observation written report.5




5
 On May 11, 2018 Defendant Rotondo subsequently had a Principal Performance Observation
(PPO) written report dated March 17, 2017 of the previous year included as part of the
supporting documentation for Plaintiff Williams’ Discontinuance. The March 17, 2017 PPO
Written Report was never provided to Plaintiff Williams prior to this time. Upon information and
belief, the March 17, 2017 PPO was backdated to include it in the paperwork allegedly
supporting the Discontinuance.
                                               9
34. Defendant Rotondo scored Plaintiff Williams “Developing” for her 2016-17 end of year

   rating MOLP (Measures of Leadership Practices) end of year rating based on only one

   PPO report provided for the 2016-17 school year.

35. Plaintiff Williams received Effective APPR Overall End of Year ratings for three school

   years, serving as Principal: 2015-2016, 2016-2017, and 2017-18 school years. (The

   standards and criteria for conducting APPRs of building principals under Education Law

   § 3012-C and §3012-D requires building principals to be evaluated based on two

   categories: The Student Performance Category and the School Visit Category. The first is

   the MOLP (Measure of Leadership Practices), which is the score or rating provided by

   the Superintendent based on the two PPO ratings during the school year. The second

   calculation is comprised of the MOSL (Measure of Student Learning), which is based on

   the students’ performance on standardized state examinations for that school year (see

   N.Y. Educ. Law §§ 3012-C and 3012-D/APPR regulations).

36. During the 2017-18 school year, Plaintiff Williams resubmitted the requested artifacts for

   the February 13, 2018 PPO visit to support the areas rated allegedly low (i.e., developing

   or ineffective) that showed evidence of increased performance; however, Deputy

   Superintendent Sullivan, allegedly and on information and belief to be acting on

   Defendant Rotondo’s behalf, deliberately ignored this information when he considered

   her performance and when he complete her evaluations; all areas were wrongfully and

   falsely rated “Developing” or “Ineffective.”

37. During the 2017-18 school year, for the October 23, 2017 PPO, Plaintiff Williams also

   requested of Defendant Rotondo that she receive feedback and that “next steps” be

   provided to her to address indicated areas of weakness in order to use the



                                           10
      recommendations to guide instructional practices. However, Defendant Rotondo failed to

      provide Plaintiff Williams with additional, comprehensive feedback, next steps, or

      recommendations, again, in retaliation to her rebuffing his sexual advances and in

      furtherance of his desire and plan to ruin her career opportunities with Defendant DOE.

Retaliatory Quality Review of Crotona Academy

   38. On May 4, 2017 and May 5, 2017, a Crotona Academy Quality Review (QR) was

      conducted for the 2016-17 school year. Upon information and belief, the original ratings

      for QR provided on May 5, 2017 were negatively changed after the QR evaluator

      consulted with Defendant Rotondo. The initial QR results issued on May 5, 2017

      indicated seven rated areas as “Proficient” and three areas rated as “Developing.”

   39. On July 18, 2017, the QR evaluator called Plaintiff Williams and informed her that the

      May 5, 2017 QR ratings would be changed to six areas rated “Developing” and four areas

      rated “Proficient.”

   40. The following week on July 25, 2017, Defendant Rotondo conducted the end of year One

      on One Meeting with Plaintiff Williams where a review of 2016-17 school year and

      planning discussion for the 2017-18 school year was conducted. Plaintiff Williams

      inquired if Defendant Rotondo had anything to do with the change in her QR rating.

      Defendant Rotondo strongly implied to Plaintiff Williams that he did.

   41. Upon information and belief, the QR ratings were used as evidence by Defendant

      Rotondo in his recommendation to Defendant DOE to close Crotona Academy and as

      evidence of Plaintiff Williams’ alleged poor performance and as evidence in support of

      Plaintiff Williams’ Discontinuance. Defendant Rotondo therefore took intentional and




                                             11
       active measures to ensure the QR rating results were lower than originally rated on May

       5, 2017 to retaliated against Plaintiff Williams.

Retaliation in the Closure of Crotona Academy

    42. Crotona Academy was the only Transfer High School selected by Defendant Rotondo for

       complete closure.

    43. Crotona Academy, however, had been identified as a School in Good Standing by the

       New York State Education Department (“NYSED”) for the prior three (3) years including

       the year Defendant Rotondo decided to close the school.

    44. During the 2016-17 school year, Crotona Academy was relocated from its previous

       school location (where students were previously housed and instructed in temporary

       structures, i.e., trailers) to its new location within a school building. The purpose of the

       school relocation was to provide students the opportunity to be educated within a school

       building with new amenities to support their instructional needs.6 However, Defendant

       Rotondo selected the Crotona Academy for closure in February 2018, which was less

       than 2 years after the school had moved into its new building. Plaintiff Williams therefore

       was provided with less than 2 years in the new school location to improve school

       performance before being provided with notice that the school would close and she

       would be discontinued as principal.

    45. Defendant Rotondo selected Crotona to be closed in February, four (4) months prior to

       the end of the 2017-18 school year.



6
 During that relocation, Defendant Rotondo deliberately refused to provide Plaintiff Williams
with sufficient assistance to accomplish the move into the new building during the summer of
2016, forcing Plaintiff Williams to complete much of the physical labor of the moving process
herself. Again, this refusal of assistance was further retaliation against Plaintiff Williams by
Defendant Rotondo.
                                                12
    46. Upon information and belief, Defendant Superintendent Rotondo advised Plaintiff

       Williams that he was going to close her school in retaliation for rebuffed sexual

       advances.

    47. In August 2017, prior to the start of the 2017-18 school year, Defendant Rotondo

       instructed Plaintiff Williams to stop admitting students for the upcoming school year to

       Crotona. In addition to this directive in August 2017, an Over the Counter (OTC) flag

       was assigned on ATS to prevent the enrollment of students at Crotona.7 These

       instructions to stop admitting students caused Crotona to have a lower enrollment

       throughout the 2017-2018 school year.8 Because enrollment is a major factor that

       Defendant DOE considers when making a decision whether to close a school, these

       directives placed Crotona at an unfair position as compared with other schools. Plaintiff

       Williams was the only Transfer High School principal to be given the directive to stop

       admitting students.

    48. Further, Crotona Academy was the only Transfer High School not permitted to actively

       conduct Open House recruitment and enrollment during a critical time for school

       enrollment. This prohibition limited the number of students who could enroll and thereby

       limited the number of students permitted to graduate in the 2017-2018 school year.

    49. Crotona Academy High School was not indicated on the list of schools to close for the

       2017-18 school year until February 2018, and was purposefully selected by Defendant


7
  The ATS (Automate The Schools) is the school-based administrative system used by all New
York City public schools since 1988. It has many functions, including recording biographical
data for all students, handling admissions, discharges, and transfers to other schools, and
recording other student-specific data, such as exam scores, grade levels, attendance, and
immunization records. It also provides aggregate student and human resources data to school
administrators.
8
  Although Crotona had low enrollment, it had higher enrollment than previous years due to
enrolling many more students in February 2018.
                                               13
   Rotondo. Crotona Academy was identified by NYSED as a School in Good Standing for

   the 2015-16, 2016-17, and 2017-2018 school years. There were at least three other

   schools in the Bronx that were identified by NYSED as “in need of improvement” and

   identified as “Focus” or “Priority” schools. Defendant Rotondo did not select any of these

   Transfer Highs Schools for closure although they had been identified as “Priority” or

   “Focus” (low performing schools by NYSED standards) for several years in a row.

   Crotona Academy was the only school identified In Good Standing to be closed by

   Defendants.

50. Crotona Academy data indicated the increase in overall student attendance during the

   2017-18 school year; data also showed evidence that school performance increased while

   Plaintiff Williams served as Principal of Crotona Academy High School from 2015-16 to

   2017-18. This included school year 2017-18 showing the highest number of students

   registered at Crotona in the eleven-year history of Crotona Academy HS; the period from

   2015-16 to 2017-2018 indicated the highest level of enrollment and graduation for

   Students with Disabilities and English Language Learners; 2017-2018 showed the highest

   level of school funding in the areas of FAIR STUDENT FUNDING and grant funds

   awarded to the school; NYSED also identified Crotona as a School In Good Standing;

   Crotona had a record high attendance rate during the 2017-18 school year in student

   attendance, and 2017-18 school year had the highest number of students graduating in the

   history of Crotona Academy.

51. Defendant Superintendent Rotondo retaliated against Plaintiff Williams by purposefully

   ignoring the above notable school performance gains in his 2017-2018 PPO and/or




                                          14
       MOLP ratings of Plaintiff Williams, and when the decision was made to discontinue

       Plaintiff Williams as Principal.

Retaliatory Internal Investigation Based on False Allegations

   52. An Office of Special Investigations (OSI) charge was issued against Plaintiff Williams in

       approximately February 2017 regarding an improper program scheduling of courses.

       Upon information and belief, the allegations of misconduct were initiated by Defendant

       Rotondo. However, due to email evidence provided to the investigator by Plaintiff

       Williams regarding the allegations in question, indicating Plaintiff Williams had followed

       the directives provided by the Office of the Superintendent, in March 2017, the OSI case

       was closed and the charges were found to be unsubstantiated.

   53. Within weeks of the initial OSI case being closed, another OSI case was opened

       essentially charging the same allegations. Upon information and belief, the second charge

       of misconduct was also initiated by Defendant Rotondo. On this second occasion,

       Plaintiff Williams was not provided the opportunity to refute the charges. As a result, this

       case was “substantiated” in June 2017. At this time, Defendant Rotondo informed

       Plaintiff Williams that she was to be issued a Letter to File as a disciplinary measure. The

       Letter to File, however, was not permitted to be submitted into Plaintiff Williams’

       personnel employee file because the time limit for doing so had expired.

   Retaliatory Discontinuance

   54. Upon information and belief, after being notified that Plaintiff Williams had filed an

       EEOC action of sexual harassment and retaliation against him in February 2018,

       Defendant Rotondo provided Plaintiff Williams with a Notice of Discontinuance on May

       11, 2018.



                                               15
    55. Although the notice indicated that the discontinuance would be effective at the end of the

       school year, namely, on June 31, 2018, Plaintiff Williams was previously directed on

       June 13 by Defendant Superintendent Rotondo to continue as Principal of Crotona

       Academy students to oversee the Summer School and to address the transitional needs of

       students and parents due to the closure of the school.

    56. Crotona Academy students, during the months of July and August, were to take Regents

       examinations. Plaintiff Williams was required to oversee these examinations at two

       different schools, and to submit required Appeals and Superintendent’s Determinations to

       allow students to graduate during the summer.

    57. During the summer months, Defendant Rotondo provided Plaintiff Williams with

       directives regarding her discontinuance. Defendant DOE emailed Plaintiff Williams two

       versions of proposals to agree to hold in abeyance the discontinuance for a period of time

       no later than October 1, 2018 to allow the EEOC allegations made by [Plaintiff] to be

       investigated, one on June 13, 2018 and the other on June 21, 2018 for a period of time no

       later than October 1, 2018 to allow the EEOC allegations made by [Plaintiff] to be

       investigated and indicated that “the parties agree that [Plaintiff] has a completion of

       probation date of September 1, 2019.” Defendant DOE failed to keep this agreement.9

    58. On August 27, 2018 First Deputy Chancellor Cheryl Watson-Harris notified Plaintiff

       Williams via email that she would be assigned as Principal In Excess for the 2018-2019

       School Year, effective August 30, 2018.

    59. Although Plaintiff Williams was provided a new Principal assignment for the 2018-19 as

       Principal in Excess by First Deputy Chancellor Cheryl Watson-Harris effective August


9
 Defendant DOE also issued a discontinuance proposal to be effective no later than October 15,
2018. Defendant DOE failed to keep this agreement as well.
                                               16
   30, 2018, Defendant Superintendent Rotondo informed Plaintiff Williams that she would

   be discontinued effective October 1, 2018.

60. The supporting documentation for discontinuance provided on May 11, 2018 was used to

   support the September 21, 2018 Notice of Discontinuance for October 1, 2018. The 2017-

   18 Effective APPR Overall End of Year rating received for Plaintiff Williams, in addition

   to the Effective APPR ratings to the 2015-16 and 2016-17 school years, were not taken

   into consideration in discontinuing Plaintiff Williams.

61. The significant gains showed for the 2017-18 school year in Crotona’s school

   performance in student graduation, attendance, and enrollment, as well as the other

   school performance gains evident while Plaintiff Williams served as Principal, was not

   taken into consideration in the Discontinuance decision made during the 2018-19 school

   year. Nor were the performance gains made from the 2015-16 school year to the 2017-18

   school year taken into consideration in the Discontinuance decision.

62. On May 11, 2018 in addition to Plaintiff Williams being notified of her Discontinuance,

   Deputy Superintendent Sullivan conducted a third PPO visit for the 2017-18 school year.

   Although significant school performance gains were evident during the 2017-18 school

   year, the results of the May 11, 2018 PPO were rated ineffective or developing in all

   areas rated with no areas rated effective even though evidence was provided of school

   performance gains made during the 2017-18 school year.

63. On May 11, 2018 Defendant Rotondo subsequently had Deputy Superintendent John

   Sullivan issue Plaintiff Williams a Principal Performance Observation (PPO) written

   report dated March 17, 2017 of the previous year included as part of the supporting

   documentation for Plaintiff Williams’ Discontinuance. The March 17, 2017 PPO written



                                           17
        report was never provided to Plaintiff Williams prior to that time. In other words, and

        upon information and belief, the PPO was backdated to March 17, 2017 in order to

        include it in the Discontinuance paperwork.

Discontinuance Deliberately Timed to Deprive Plaintiff of Salary Increases and Bonus

     64. Defendants deliberately timed the Discontinuance for Plaintiff Williams to be effective

        October 1, 2018 to deprive Plaintiff of salary and bonus opportunities, intentionally

        accomplished as a retaliatory measure. On October 6, 2018, a four percent (4%) general

        wage increase would have been implemented that would have increased Plaintiff

        Williams’ annual principal salary by $17,000. Further, an additional twenty-five percent

        (25%) lump sum ratification bonus payment went into effect February 6, 2019.

        Defendants deprived Plaintiff Williams of this bonus as well.

     65. Plaintiff Williams’ probationary period as Principal officially was to end as of August 31,

        2019; however, due to retaliatory measures, Plaintiff Williams was not permitted to

        complete her probationary period in spite of notable school performance gains made

        during her tenure as Principal of Crotona Academy.

     66. On October 1, 2018 Principal Williams was discontinued as a Principal. Plaintiff

        Williams’ reversion rights to the position she held prior to becoming a Principal was as

        an Educational Administrator. Defendants retaliated against Plaintiff Williams by

        effectively demoting her two positions down from the position of Principal, assigning her

        to the position of an ATR Special Education Teacher and depriving her of a salary at the

        Educational Administrator’s level.10



10
 The Absent Teacher Reserve (ATR) is a pool of tenured teachers and school staff displaced by
budget cuts, school closures, or discipline infractions assigned to work as substitutes within
Defendant DOE without permanent placement. This action was in violation of the union
                                                18
   67. Despite being advised of the discrimination and retaliation suffered by Plaintiff Williams,

       Defendants DOE and Rotondo failed to take any action to remedy their wrongful

       conduct. Instead, their retaliatory conduct continued and indeed became exacerbated by

       the most recent demotion/discontinuance to the position of Teacher instead of the

       position of Educational Administrator, which was undertaken in retaliation for

       complaints of discrimination, and further, without rational basis and without cause.

                                             COUNT I

                        Title VII and NYSDHR Against Defendant DOE

   68. Plaintiff repeats and realleges the allegations stated above in paragraphs 1 through 67 as

       if contained herein.

   69. Plaintiff is an employee within the meaning of Title VII, 42 U.S.C. § 2000e(f).

   70. Defendant DOE is an employer within the meaning of Title VII, 42 U.S.C. § 2000e(b).

   71. Defendant DOE is an employer within the meaning of the NYSHRL, N.Y. Exec. Law, §

       292(5).

   72. Plaintiff Williams is a person aggrieved within the meaning of the NYSHRL, N.Y. Exec.

       Law, § 292 (1) and applicable case law.

   73. By its actions described above Defendant DOE has discriminated and retaliated against

       Plaintiff Williams, on the basis of her sex and gender and for complaining about

       discrimination and/or resisting discrimination (sexual harassment) in violation of Title

       VII and the NYSHRL.

   74. The discriminatory and retaliatory conduct of Defendant Rotondo, as Plaintiff’s

       supervisor, was known to Defendant DOE, or should have been known to Defendant


contract. [There is an ongoing grievance procedure regarding this violation of the union contract
between the union and Defendant DOE regarding the grievant [i.e., the Plaintiff].
                                               19
   DOE, or such knowledge is attributed to DefendantDOE, and therefore Defendant DOE

   is liable for Defendant Rotondo’s discriminatory and retaliatory actions, inactions, and

   decision-making, on the basis of sex and gender in violation of Title VII and NYSHRL.

75. As a result of Defendants’ discriminatory and retaliatory actions, inactions and decision-

   making, Plaintiff Williams has been injured, has suffered and will continue to suffer

   personal injury and professional injury, including lost wages (including but not limited to

   her discontinuance as Principal made effective five days before the four percent (4%)

   general salary increase as Principal would be implemented) (e.g., not permitted to

   complete her final probationary year period to serve as Principal; unable to be promoted

   within the professional structure of the Department, the Civil Service structure, and the

   collective bargaining agreement, including being considered for tenure), and emotional

   distress in amounts to be determined at trial.

76. Upon information and belief Defendants’ actions, inactions, and decision-making were

   engaged in with malice and with reckless indifference to Plaintiff’s statutory rights,

   entitling her to punitive damages under Title VII and the NYSDHR.

                                  COUNT II

                          Equal Protection Under § 1983 – Retaliation:
                          Defendant Rotondo in his Individual Capacity

77. Plaintiff repeats and realleges the allegations stated above in paragraphs 1 through 76 as

   if contained herein.

78. Defendant Rotondo unlawfully retaliated against Plaintiff Williams for opposing sex-

   based harassment, discrimination, and retaliation.

79. Defendant’s retaliation deprived Plaintiff Williams of her right to equal protection

   guaranteed by the Fourteenth Amendment to the United States Constitution.


                                            20
80. Defendant’s conduct caused Plaintiff to suffer damages, including personal injuries,

   professional injuries, and emotional distress in amounts to be determined at trial.

                                          COUNT III

                          Supervisory Liability Under § 1983 – Retaliation:
                          Defendant Rotondo in his Individual Capacity

81. Plaintiff repeats and realleges the allegations stated above in paragraphs 1 through 80 as

   if contained herein.

82. Defendant Rotondo directly participated in retaliation against Plaintiff for sex-based

   harassment, discrimination, and retaliation; failed to remedy retaliation against Plaintiff

   Williams after being informed through reports of discrimination and retaliation; engaged

   in and further sanctioned policies that retaliated against Plaintiff; allowed retaliatory

   actions by others to occur without remedying them; intentionally or with gross negligence

   supervised and failed to supervise subordinates who retaliated against Plaintiff; and/or

   failed to act on information that retaliation was occurring.

83. Defendant’s conduct deprived Plaintiff of her right to equal protection guaranteed by the

   Fourteenth Amendment of the United States Constitution.

84. Defendant’s conduct caused Plaintiff to suffer damages, including personal injuries,

   professional injuries, and emotional distress in amounts to be determined at trial.

                                          COUNT IV

                          Conspiracy Under § 1983 – Retaliation:
                          Defendant Rotondo in his Individual Capacity

85. Plaintiff repeats and realleges the allegations stated above in paragraphs 1 through 84 as

   if contained herein.




                                            21
86. Defendant Rotondo acted pursuant to explicit and/or implicit agreements and engaged in

   coordinated and overt acts for the purpose of retaliating against Plaintiff for opposing

   sex-based harassment, discrimination, and retaliation, including with other supervisors in

   Defendant DOE.

87. Defendant’s conduct deprived Plaintiff of her right to equal protection guaranteed by the

   Fourteenth Amendment of the United States Constitution.

88. Defendant’s conduct caused Plaintiff to suffer damages, including personal injuries,

   professional injuries, and emotional distress in amounts to be determined at trial.

                                          COUNT V

                          Equal Protection – Bias Investigative and Complaint
                          Procedures and Practices – Against Defendant DOE

89. Plaintiff repeats and realleges the allegations stated above in paragraphs 1 through 88 as

   if contained herein.

90. Defendant deliberately administers a flawed sexual harassment complaint procedure, and

   is either unable or unwilling to address the sexual harassment complaints by its

   employees.

91. As a result, employees, including Plaintiff, have lost faith in Defendant DOE’s ability to

   investigate internal complaints of sex-based discrimination and/or sexual harassment, or

   retaliation committed against them by supervisors, and consider futile making any

   internal sex-based discrimination and/or sexual harassment complaint against a

   supervisor.

92. Defendant DOE’s failure to properly investigate sex-based employee complaints

   discriminates against Plaintiff in violation of her right to equal protection guaranteed by

   the Fourteenth Amendment of the United States Constitution.


                                            22
93. Defendant’s conduct caused Plaintiff to suffer damages, including personal injuries,

   professional injuries, and emotional distress in amounts to be determined at trial.

                                            COUNT VI

                           Due Process Under § 1983:
                           Defendant Rotondo in his Individual Capacity

94. Plaintiff repeats and realleges the allegations stated above in paragraphs 1 through 92 as

   if contained herein.

95. Plaintiff possesses a property interest in her continued employment as a Principal with

   Defendant DOE that derives from Title VII of the Civil Rights Act of 164, the New York

   States Human Rights Law, the New York City Human Rights Law, the New York City

   Civil Service Law, Defendant DOE’s sexual harassment and discrimination policies and

   procedures.

96. Plaintiff also possesses a property interest that derives from Plaintiff’s collective

   bargaining agreement with Defendant DOE.

97. Plaintiff is not an employee at will.

98. Defendants deprived Plaintiff of her property interests in her employment in violation of

   Plaintiff’s right to procedural due process guaranteed by the Fourteenth Amendment to

   the United States Constitution.

99. Defendant’s conduct caused Plaintiff to suffer damages, including personal injuries,

   professional injuries, and emotional distress in amounts to be determined at trial.




                                             23
                                          COUNT VII

                      Discrimination and Retaliation under the NYCHRL
                            Against Defendants DOE and Rotondo

100.       Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through 99

   as if set forth herein.

101.       Plaintiff is an person within the meaning of the NYCHRL.

102.       Defendants are an employer and/or a supervisor or an agent of an employer within

   the meaning of the NYCHRL.

103.       By its actions detailed above, Defendants have discriminated, harassed, and

   retaliated against Plaintiff Williams on the basis of her sex and gender and for

   complaining about discrimination and retaliation in violation of the NYCHRL.

104.       As a result of the discrimination, harassment, and retaliation described above,

   Plaintiff has been injured, has suffered, and will continue to suffer personal injury,

   professional injury, including lost wages (including but not limited to her discontinuance

   as principal made effective five days before the four percent (4%) general salary increase

   as principal would be implemented) (e.g., not permitted to complete final probationary

   year period to serve as principal; unable to be promoted within the professional structure

   of the Department, the Civil Service structure, and the collective bargaining agreement,

   including being considered for tenure), and emotional distress in amounts to be

   determined at trial.

105.       Defendants’ discriminatory conduct was taken with reckless indifference to

   Plaintiff’s legal rights entitling her to punitive damages under the NYCHRL.




                                            24
                                          COUNT VIII

                                   Retaliation under the NYCHRL
                             Against Defendants DOE and Rotondo

106.       Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

   104 as if set forth herein.

107.       Plaintiff is a person within the meaning of the NYCHRL.

108.       Defendants are an employer or supervisor, or employee and/or agent of an

   employer within the meaning of the NYCHRL.

109.       Plaintiff opposed unlawful and discriminatory employment activity and

   complained of discriminatory employment practices and engaged in protected

   employment activity under the NYCHRL.

110.       Defendants unlawfully retaliated and/or aided an abetted retaliation against

   Plaintiff for opposing sex-based discrimination, harassment, and retaliation.

111.       By their actions detailed above, Defendants have discriminated, harassed, and

   retaliated against Plaintiff on the basis of her sex and gender and for complaining about

   discrimination, harassment, and retaliation and for engaging in protected employment

   activity in violation of the NYCHRL.

112.       As a result of the discrimination and retaliation described above, Plaintiff has

   been injured, suffered, and will continue to suffer personal injury and professional injury,

   including lost wages (including but not limited to her discontinuance as principal made

   effective five days before the four percent (4%) general salary increase as principal

   would be implemented) (e.g., not permitted to complete final probationary year period to

   serve as principal; unable to be promoted within the professional structure of the

   Department, the Civil Service structure, and the collective bargaining agreement,


                                            25
   including being considered for tenure), and emotional distress in amounts to be

   determined at trial.

113.       As detailed above, Defendants have taken these retaliatory actions against

   Plaintiff in reckless disregard for her rights, entitling her to punitive damages under the

   NYCHRL.

                                           COUNT IX

                              § 8-107(13) (b) under the NYCHRL
                             Against Defendants DOE and Rotondo

114.       Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

   113 as if set forth herein.

115.       Plaintiff is an person within the meaning of the NYCHRL.

116.       Defendant DOE in an employer and Defendant Rotondo is an employee

   supervisor and/or agent of the employer within the meaning of the NYCHRL.

117.       Defendant DOE is deemed to have known about Defendant Rotondo’s

   discriminatory, harassing, and/or retaliatory actions. Defendant DOE failed to act to stop

   Defendant Rotondo from discriminating, harassing, and/or further retaliating against

   Plaintiff.

118.       Defendant Rotondo exercised managerial and supervisory responsibility over

   Plaintiff.

119.       Defendant Rotondo was a supervisory managerial employee of Defendant DOE.

120.       Defendant DOE knew of Defendant Rotondo’s discriminatory conduct.

121.       Defendant DOE is liable for Defendant Rotondo’s conduct.

122.       By their actions detailed above, Defendants as a result of the discrimination,

   harassment, and retaliation described above, Plaintiff has been injured, suffered and will


                                            26
   continue to suffer personal injury and professional injury, including lost wages (including

   but not limited to her discontinuance as principal made effective five days before the four

   percent (4%) general salary increase as principal would be implemented) (e.g., not

   permitted to complete final probationary year period to serve as principal; unable to be

   promoted within the professional structure of the Department, the Civil Service structure,

   and the collective bargaining agreement, including being considered for tenure), and

   emotional distress in amounts to be determined at trial.

123.       As detailed above, Defendants have taken these retaliatory actions against

   Plaintiff in reckless disregard for her rights, entitling her to punitive damages under the

   NYCHRL.

                                          COUNT X

                                   Negligent Supervision
                           Against Defendants DOE and Rotondo

124.       Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

   123 as if set forth herein.

125.       Defendants owe a duty to safeguard Plaintiff from the intentional and/or negligent

   torts and unlawful conduct committed against Plaintiff by other Defendants. Defendants

   breached their duty to Plaintiff by intentionally or negligently supervising, failing to

   supervise, permitting, or contributing to, and/or failing to remedy the intentional and/or

   negligent acts/torts and unlawful conduct committed against Plaintiff by other

   Defendants.

126.       Defendants’ negligence and/or negligent supervision caused Plaintiff damages,

   including personal injuries, professional injuries, and emotional distress in amounts to be

   determined at trial.


                                            27
                                 PRAYER FOR RELIEF

             WHEREFORE, Plaintiff requests that this Court enter Judgment and an Order as

   follows:

127.         Declaring that Defendant Rotondo sexually harassed Plaintiff Williams and

   retaliated against her in the terms and conditions of her employment.

128.         Declaring that Defendant DOE retaliated against Plaintiff Williams in the terms

   and conditions of her employment.

129.         Declaring that Defendants aided and abetted each other in discriminating and

   retaliating against Plaintiff Williams in violation of the NYCHRL.

130.         Declaring that Defendants recklessly disregarded Plaintiff Williams’ employment

   rights.

131.         Declaring that during the 2016-17 School Year, Defendant Rotondo did not

   provide the required number of written PPO reports in violation of N.Y. Educ. Law §

   3012-C;

132.         Declaring that during the 2016-17 School Year, the MOLP (Measure of

   Leadership Practice) issued by Defendant Rotondo to Plaintiff Williams wherein he rated

   her as “Developing” based on only one PPO written report (10-20-16) because a

   minimum of two PPO written reports are required to be provided as per N.Y. Educ. Law

   § 3012-C is annulled, stricken and/or void;

133.         Declaring that Defendant DOE and Defendant Rotondo violated Title VII, the

   NYSHRL, the NYCHRL, § 1983, and the N.Y. Educ. Law by demoting Plaintiff

   Principal Williams to the position of Teacher rather than to the position of Educational

   Administrator;



                                            28
134.      Declaring that Defendant DOE and Defendant Rotondo violated Title VII, the

   NYSHRL, the NYCHRL, § 1983, and the N.Y. Educ. Law by Discontinuing Plaintiff

   Williams in her position as Principal.

135.      Granting Plaintiff Williams the opportunity to complete the remainder of her

   probationary year as Principal, which terminates August 31, 2019 (or an equivalent

   period of time) so as to qualify for tenure as a Principal;

136.      Granting Plaintiff Williams tenure based on the school performance

   improvements made and APPR Effective ratings obtained for the 2015-16, 2016-17, and

   2017-18 school years in accordance with N.Y. Educ. Law § 3012-D;

137.      Reinstating Plaintiff Williams to the position of Principal in Excess as assigned by

   Deputy Chancellor Cheryl Watson Harris in September 2018 or as Principal Assigned;

138.      Reinstating Plaintiff Williams rightful reversion rights to Educational

   Administrator;

139.      Annulling the decision to Discontinue Plaintiff Williams;

140.      Annulling the decision to demote Plaintiff Williams to the position of Teacher;

141.      Reinstating Plaintiff Williams to the position as Principal with full retroactive

   benefits, seniority, back pay, and front pay, and awarding any other personal and

   professional damages and/or losses to make Plaintiff Williams completely whole.

142.      Ordering Defendants DOE and Rotondo to jointly and severally make Plaintiff

   whole by providing compensation for past and future non-pecuniary losses resulting from

   Defendants’ unlawful conduct, including but not limited to, mental anguish, emotional

   pain and suffering, stress, inconvenience, and loss of enjoyment of life, in amounts to be

   determined at trial.



                                            29
   143.      Ordering Defendants to jointly and severally make Plaintiff whole by providing

      compensation for past and future pecuniary losses resulting from Defendants’ unlawful

      conduct, including but not limited to back pay, front pay, lost benefits, loss of

      professional reputation and standing, future lost earnings, and any other consequential

      losses, in amounts to be determined at trial.

   144.      Awarding punitive damages to the extent that each Defendant’s liability is based

      on malicious, reckless, or reprehensible action and/or inaction, in amounts to be

      determined at trial and designed to punish Defendants’ past unlawful conduct and to deter

      future unlawful conduct.

   145.      Enjoining Defendants from any further discriminatory or retaliatory actions

      against Plaintiff as has been described herein.

   146.      Awarding all reasonable attorneys fees and costs to Plaintiff.

   147.      Awarding such other further relief as the Court may deem is just and proper.




Dated: April 15, 2019
       New York, New York
                                                      ADVOCATES FOR JUSTICE,
                                                      CHARTERED ATTORNEYS

                                                      ________/s/____________________
                                                      Laura Dawn Barbieri
                                                      Attorneys for Plaintiff
                                                      Patricia Williams

                                                      225 Broadway, Suite 1902
                                                      New York, New York 10007
                                                      (212) 285-1400, ext. 712
                                                      (212) 285-1410 - fax
                                                      (914) 819-3387 - cell
                                                      lbarbieri@advocatesny.com


                                               30
TO:   Shawna C. MacLeod, Esq.
      Assistant Corporation Counsel
      Zachary Carter, Esq.
      New York City, Corporation Counsel
      100 Church Street
      New York, New York 10007
On behalf of Defendants New York City Department of Education and Paul Rotondo




                                          31
EXHIBIT P-1
EEOC form 5 (ll/09)


                             CHARGE OF DISCRIMINATION                                                             Charge Presented To:                   Agency(ies) Charge No(s):

                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                        Statement and other information before completing this form.                                  D        FEPA

                                                                                                                      [R]      EEOC                           520-2018-02220
                                                                New York State Division Of Human Rights                                                                    and EEOC
                                                                                   State or local Agency, ifany

Name (indicate Mr., Ms., Mrs.}                                                                                                          Home Phone                     Year of Birth

Ms. Patricia Williams
Street Address                                                                             City, State and ZIP Code
                                                                                                                           I          212-470-1580                         1968

611 West 148 street, apt 67, New York, NY 10031

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (lfmore than two, list under PARTICULARS below.)
Name                                                                                                                            No. Employees, Members               Phone No.

NEW YORK CITY DEPARTMENT OF EDUCATION                                                                                      1                             1
Street Address                                                                             City, State and ZIP Code

65 Court Street, BROOKLYN, NY 11201

Name                                                                                                                            No. Employees, Members               Phone No.



Street Address                                                                             City, State and ZIP Code
                                                                                                                           I                             I
DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                    DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                Earliest                  Latest

  DRACE
                        D
                                 COLOR           [K]     SEX           D        RELIGION         D        NATIONAL ORIGIN                   02-Q1-2016                02-14-2018
       [K]       RETALIATION           D        AGE
                                                          D
                                                                   DISABILITY              D         GENETIC INFORMATION

                  D         OTHER (Specify)                                                                                                      [K]     CONTINUING ACTION

THE PARTICULARS ARE (Ifadditional paper is needed, attach extra sheet{s)):
  I am a 49 year old Black female who works for the NYC Department of Education since 2003, most recently as the Principal of
  Crotona Academy High School. I believe I have been sexually harassed, and then retaliated against for rejecting sexual advances,
  in violation of Title VII of the Civil Rights Act of 1964, as amended. Specifically, my supervisor, Superintendent Paul Rotondo, in
  February of 2016, forcefully embraced me, pulling me against his erect penis, and against my will. I rebuffed this embrace and
  pushed him away. I then attempted to limit the occasions when I would have to be alone with him or be in physical contact with
  him. I have since been retaliated against by him, by being inaccurately and unfairly evaluated {June 2017), having my job
  threatened, and by him soliciting negative reporting on me. Additionally, I was directed by him to conduct incorrect operational
  school functions, isolated to my school alone, resulting in the school performing poorly, which led to the school being identified
  for closure. He also called for two unwarranted investigations leading to disciplinary action, even though I was following his
  directives. I believe these actions have all been taken against me, both the initial sexual harassment and the subsequent
  retaliation when I rebuffed his advances, in violation of Title VII of the Civil Rights Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency, if any. I will                NOTARY - When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                         I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                   best of my knowledge, information and belief.
                                                                                                         SIGNATURE OF COMPLAINANT



                                                                                                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
        Digitally signed by Patricia Williams on 02-16-2018 04:50PM EST                                  (montl1, day, yea!]
EXHIBIT P-2
           '11/09)


                      CHARGE OF DISCRIMINATION                                                           rge Presented To:              Agency(ies) Charge No(s):
            This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                   DFEPA
                    Statement and other information before completing this form.
                                                                                                         (K]EEoc          c;(p ~ Zaff -oS9Z/
                                                                                                                                                               and EEOC

     (indicate Mr., Ms., Mrs.)                                                                                 Home Phone (Incl. Area Code)                   Date of Birth

                                                                                                               12 470 1580                                -1-1968
                                                                              City, State and ZIP Code

 11 West 148th Street Apt 67 New York NY 10031
        is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
       inated Against Me or Others. (If more than two, list under PARTICULARS below.)
                                                                                                               No. Employees, Members            Phone No. (Include Area Code)


                                                                                                                      15+
                                                                              City, State and ZIP Code

                                          New York 1                1
                                                                                                               No. Employees. Members            Phone No. (Include Area Code)

      .........H'""'"'"" Paul Rotondo in his individual and his official capacity,
                                                                                                                       15+                             646-654-1261
     John Doe 1, John Doe 2, etc.
                                                                              City, State and ZIP Code


                                                                                                                               DISCRIMINATION TOOK PLACE
                                                                                                                               Earliest                          Latest

  DRAcE              OcoLoR               OsEx                DREUGION               DNATIONAL ORIGIN                        11,2018                  continuing
      0RETAUATION                 DGE              DoiSABIUTY                  DGENETIC INFORMATION
               OoTHER (Specify)                                                                                                [!]coNTINUING ACTION

 E PARTICULARS ARE (If additional paper is needed. attach extra sheet(s)):

  Following the service of my EEOC complaint on the DOE, the DOE and Superintendent Rotondo, and others
  known and unknown within the DOE, aiding and abetting each other, have deprived me of my rightful
  employment and position as a principal, as well as knowingly falsified documents, negatively evaluated, and
  wrongfully interfered with my opportunities for tenure during my probationary period. Further, I continue to be
  improperly and wrongfully supervised by the same person, namely Superintendent Rotondo, who I complained
  and submitted evidence of sexual harassment, hostile work environment, and retaliation against, which the
  DOE knowingly has permitted and allowed such circumstances to exist and continue, in~din&J;lis
  opportunities for retaliation, and has done nothing to prevent such occurrences.       ~      ~
                                                                                                                                        Ci)           (/)
                                                                                                                                        ::.0          f'll
                                                                                                                                        ~'            v
                                                                                                                                        C!;lrr!                 0
                                                                                                                                        Z,.-;fll
                                                                                                                                        -;0
                                                                                                                                                      ~         rn
                                                                                                                                        ::on          -o
                                                                                                                                        ('"':)
                                                                                                                                        --{
                                                                                                                                                      :1::
                                                                                                                                                      N5




     this charge filed with both the EEOC and the State or local Agency, if any. I will
      the agencies if I change my address or phone number and I will cooperate fully
   them in the processing of my charge in accordance with their procedures.

declare under penalty of perjury that the above is true and correct.




                                                                                                                                                             '~f;;f;r
EXHIBIT P-3
 EEOC For:n 161-B (11116)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

 To:    Patricia Williams                                                                             From:      New York District Office
        611 West 148 street                                                                                      33 Whitehall Street
        Apt 67                                                                                                   5th Floor
        New York, NY 10031                                                                                       New York, NY 10004




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                                           Telephone No.

                                                         Jiancheng Wang,
 520-2018-02220                                          Investigator                                                                  (212) 336-3753
                                                                                                   (See a/so the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       [KJ        More than 180 days have passed since the filing of this charge.

       D          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
       [KJ        The EEOC is terminating its processing of this charge.

       D          The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D          The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D          The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                                   On behalf of the Commission
                                                                I/.                           /)
                                                               ;/                             !/\
                                                              -j?-·-·                     f        ) ?J,.
 Enclosures( s)
                                                          /             ) -· ,.'---.---   k_~       . ~ v~           'o
                                                                                 Kevin J. Berry,              c__j                           (Date Mailed)

                                                                                 District Director

 cc:          Robin Singer                                                                           Laura D. Barbieri, Esq.
              Associate Counsel                                                                      ADVOCATES FOR JUSTICE
              NYC DEPARTMENT OF EDUCATION                                                            225 Broadway, Suite1902
              52 Chambers Street                                                                     New York, NY 10007
              Room 308
              New York, NY 10007
EXHIBIT P-4
 i=EOC Form 161-6(11116)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

 To:    Patricia Williams                                                             From:    New York District Office
        611 West 148 street                                                                    33 Whitehall Street
        apt 67                                                                                 5th Floor
        New York, NY 10031                                                                     New York, NY 10004




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Jiancheng Wang,
 520-2018-05921                                          Investigator                                                  (212) 336-3753
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       D         More than 180 days have passed since the filing of this charge.

       [K]       Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.
       [ZJ       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.




 Enclosures( s)                                                         Kevin J. Berr~                                       (Date Mailed}
                                                                        District Director

 cc:          Toni Gantz, Esq.                                                        Laura D. Barbieri, Esq.
              Deputy Counsel                                                          ADVOCATES FOR JUSTICE
              NYC DEPARTMENT OF EDUCATION                                             225 Broadway, Suite 1902
              52 Chambers Street, Room 308                                            New York, NY 1 0007
              New York, NY 10007
